Citation Nr: 0802467	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) due to personal assault.  

2.  Entitlement to service connection for sleep 
impairment/fatigue as secondary to PTSD.  

3.  Entitlement to service connection for hypertension as 
secondary to PTSD.  

4.  Entitlement to service connection for fibromyalgia as 
secondary to PTSD.  

5.  Entitlement to service connection for migraine headaches 
as secondary to PTSD.  

6.  Entitlement to service connection for gastrointestinal 
disorder/Crohn's disease as secondary to PTSD.  

7.  Entitlement to service connection for auto immune 
disorders, including Sjogren's syndrome and CREST, as 
secondary to PTSD.  

8.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to PTSD.  

9.  Entitlement to service connection for food allergies as 
secondary to PTSD.  

10.  Entitlement to service connection for pancreatitis as 
secondary to PTSD.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to October 
1961.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  

One of the issues the Board must address is what actual 
issues are before the Board at this time and on what basis 
the veteran believes these disorders are related to service. 

As explained in the body of this decision, the veteran has 
contended that all claimed disorders, other than PTSD, are 
related to service as having been caused or aggravated by 
PTSD.  She has never asserted that these disorders had onset 
during service from June 1959 to October 1961 (more than 45 
years ago), were aggravated during service, or are otherwise 
related to service, and hence, her assertions do not indicate 
application of any theory of entitlement for these disorders 
other than secondary service connection, which will be 
addressed below.  Therefore, the only issues before the Board 
with respect to the disorders other than PTSD is whether 
service connection as secondary to PTSD is warranted.  
FINDINGS OF FACT

1.  The veteran's alleged in-service stressors have not been 
verified. 

2.  Service connection for PTSD has not been established.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  The criteria for service connection for sleep 
impairment/fatigue, hypertension, fibromyalgia, migraine 
headaches, gastrointestinal disorder/Crohn's disease, the 
auto immune disorders Sjogren's syndrome and CREST, an 
acquired psychiatric disorder, food allergies, and 
pancreatitis, as secondary to a service connected disability 
have not been met.  38 C.F.R. § 3.310 (2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for the disabilities 
listed on the title page as all stemming from two alleged 
incidents in 1960.  She has reported in several statements, 
most notably in a letter attached to her claim, that she 
suffered two personal assaults during service and that this 
resulted in PTSD.  As to the other disabilities claimed, she 
stated in that letter than she believes that the alleged 
assault "most likely was a stressor which helped trigger my 
auto immunity and above problems also".  Importantly, she 
has never claimed any other relationship between her non-PTSD 
disorders and service many years ago.  Because all issues 
hinge on the Board's decision as to her PTSD claim, that 
issue is addressed first.  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2007).  

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  Here, the veteran 
does not allege that her PTSD resulted from combat with the 
enemy and the record is absent for any evidence that the 
veteran engaged in combat with the enemy.  Therefore, her lay 
testimony cannot, by itself, establish the occurrence of the 
alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).  

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

In Patton v. West, 12 Vet. App. 272, 277 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) advised that the 
portions of the VA Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14c, provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate occurrence of 
such a stressor, including lay statements describing episodes 
of depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 282.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 3.304(f).  

In this case, by letter dated in May 2004, including an 
enclosure referenced as "PTSD: Personal Assault", the 
veteran was asked to identify sources in addition to her 
records, including names of person with which she may have 
discussed the alleged assaults and police reports or medical 
treatment records regarding the alleged assaults.  The 
enclosed PTSD questionnaire, which she completed and returned 
to VA in May 2004, asked her to identify behavior changes, 
requests for changes in duty assignment, and or other 
indicators for which examples were given, to corroborate  the 
occurrence of the claimed inservice stressors many years ago.  
This provided the veteran with notice in compliance with 38 
C.F.R. § 3.304(f) as to PTSD claims based on personal 
assault.  

In statements attached to her claim and in the completed PTSD 
personal assault questionnaire, the veteran detailed her two 
claimed inservice stressors.  She stated that on a date 
between September 1960 and December 1960 she was returning to 
the military base at San Antonio, Texas, and a stranger 
followed her off the bus and attacked her as she passed under 
an overhead passageway.  She contends that he sexually 
assaulted her and attempted to have sex with her.  

The veteran explained the second incident as occurring a week 
or so later, stating that she went out with a casual male 
acquaintance and that this individual "got me down on the 
ground against my will and was attempting to rape me but I 
kept my legs crossed and my feet hooked together until he 
gave up.  There was no penetration, but fear has indelibly 
written this experience on my mind and in my heart."  

In her PTSD questionnaire, the veteran specifically stated 
that she made no report to anyone of these alleged incidents 
until "a year and a half ago" which corresponds to 
approximately November 2002, more than 40 years after 
service.  She has never contended any differently.  

Service medical and personnel records are absent for reports 
of a personal assault or an indication of such an assault, 
evidence of behavioral changes, or any other of the listed 
indicators of personal assault.  Indeed, these records 
provide evidence against the veteran's claim.  In that 
regard, an October 1961 separation report of medical history 
contains the veteran's answer to a preprinted item that she 
either then had or previously had nervous trouble.  However, 
an explanation of this endorsement is included and states 
that she had nervous trouble in 1957 (prior to entrance into 
service) with no recurrence.  

Post service, the first evidence of any medical condition 
comes in a May 1992 application for disability retirement 
from the Public School Retirement System of Missouri.  The 
claimed disability was Sjogren's syndrome/Lupus, with 
complaints of difficulty with "CNS, Eyes, Arthritis, and 
Fatigue."  There is no mention of psychiatric symptoms.  

The Board finds that this report provides evidence against 
this claim, clearly indicating no PTSD symptoms in 1992, 
years after service.      

The first mention of psychiatric symptoms is found in a 
November 1993 history from "J.L.", M.D. which states only 
that the veteran "was placed on corticosteroid eyedrops and 
had a lid infection in September 1993 which required 
antibiotics.  Also, suffered worsening of her baseline 
depression.  Had stopped her Paxil."  These notes come in 
the context of a rheumatology consult for treatment of the 
veteran's autoimmune diseases.  

The Board finds that this report provides more evidence 
against the PTSD claim, clearly failing to indicate PTSD 
while indicating depression apparently associated with her 
nonservice connected disorders.

Of record is an August 2002 VA preventative medicine report 
in which the veteran responded in the negative to a question 
of whether she that she had ever experienced physical or 
emotional sexual harassment or trauma while in the military, 
providing yet more evidence against the PTSD claim. 

The earliest report of the alleged personal assault during 
service is found in VA notes from a gynecological examination 
in December 2002.  This report arises not from physical 
findings but from a social history in which the veteran 
responded affirmatively to the same question posed to her in 
August 2002; whether she had ever experienced physical or 
emotional sexual harassment or trauma while in the military.  
This trauma is indicated as a military rape attempt.  A 
diagnosis of prolonged PTSD is found in VA clinic notes dated 
in September 2003.  

These inconsistent answers by the veteran in August 2002 and 
December 2002, coming only 4 months apart and decades after 
the alleged assaults, impact negatively on her credibility 
regarding the occurrence of the alleged assaults, and hence 
is evidence against her claim.  

A psychiatric evaluation is found in VA treatment notes dated 
in January 2004.  In that evaluation a past psychiatric 
history reports that the veteran has had some symptoms of 
PTSD "every since she was in the Army from 1959 to 1961."  
An assessment was provided of "probable PTSD secondary to 
military sexual trauma."  November 2004 VA mental health 
clinic notes, signed by a physician, report an assessment of 
PTSD with anxiety and depression.  That physician reported 
that the veteran continued to have dreams, nightmares, and 
intrusive thoughts from past trauma.  

As this evidence indicates, and by the veteran's own account, 
the first report of these alleged rape attempts during 
service came forty-one years after separation from service.  
In a statement included with her PTSD questionnaire, the 
veteran asserted that she had suffered from psychiatric 
symptoms, such as depression, since service.  However, there 
is no evidence of treatment for depression until the mention 
of the medication Paxil in a November 1993 history from 
"J.L.", M.D.  Even her own statement in a September 2004 
letter that "I was forced to take a permanent disability 
retirement from teaching school in 1991 when my memory loss 
started," is evidence that any psychiatric symptom began 
more than three decades after service.  This long delay 
without evidence of such symptoms is itself evidence that her 
recent report of suffering symptoms since service is not 
credible.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (a long delay in reporting symptoms of an illness 
is evidence against the credibility of continuity of 
symptomatology).  

Further, indications from the veteran of memory loss in 1991 
only indicate that the veteran's recollection of events may 
be impaired. 

In short, the only evidence that these events occurred is the 
veteran's own reports, which are not credible.  That people 
the veteran has spoken to (such as Bishop "Z.E.") and the 
clinicians that have treated her since 2002 believe her 
account and have assigned a diagnosis of PTSD based on the 
account is not, in this case, corroborative evidence of the 
occurrence of the alleged inservice personal assaults.  In 
making this determination, the Board has considered the 
Court's language in Patton v. West and YR v, Brown, regarding 
the probative value of medical nexus statements in PTSD 
claims based upon personal assault.  

Generally, the occurrence of an inservice stressor cannot be 
corroborated solely on the basis of an after-the-fact medical 
nexus opinion.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  In Patton, the Court stated that, given the special 
evidentiary development procedures for PTSD claims based on 
personal assault, this categorical statement was not 
operative.  Patton v. West, 12 Vet. App. 272, 280 (1999).  
The Court explained that these special evidentiary 
development issues included the interpretation of behavior 
changes by a clinician.  Id. 

In Patton, service medical records contemporaneous to the 
alleged personal assault showed that the veteran had reported 
for medical treatment for an acute anxiety reaction and that 
other soldiers in the barracks reported that the veteran had 
suffered some sort of attack the night he sought medical 
treatment.  Id. at 274.  That case also contained evidence 
from shortly after service that something had happened to the 
veteran during service.  Id. at 275.  Hence there was 
evidence of acute psychiatric symptoms and other fairly 
contemporaneous reports of some "event" during service.  
Id.  

The Court went on to discuss the facts of YR v. West in 
explaining the role of after the fact medical evidence.  Id. 
at 280.  In YR, the veteran submitted statements from her 
sister that that veteran had contemporaneous to an inservice 
assault reported to her the occurrence of the assault and 
bore physical evidence of assault, i.e. a bruised and 
battered face.  YR v. West 11 Vet. App. 393, 398-99 (1998).  
A social worker placed that veteran under hypnosis and the 
social worker provided an opinion that the results of the 
hypnosis left no doubt that the assault had occurred.  The 
Court stated that this hypnosis evidence could not be 
categorically rejected but rather that the Board must 
consider such evidence, along with other evidence of record, 
and determine its weight and credibility in the process of 
weighing the evidence favorable and unfavorable to the claim.  
Id.  The Board recognizes that duty and has evaluated all 
evidence of record.  

Thus, in both YR and Patton there was inservice evidence 
giving rise to the need for interpretation by a medical 
professional.  It follows that, given the presence of 
inservice evidence of psychiatric symptoms and or reports of 
the alleged assaults, medical nexus evidence took on 
probative value not present in non personal assault PTSD 
claims.  Indeed, 38 C.F.R. §3.304(f) states in the context of 
PTSD claims based on personal assault that VA may submit any 
evidence it receives to an appropriate mental health 
profession for an opinion as to whether such evidence 
indicates that a personal assault occurred.  

Significantly, the Court in Patton quoted Manual M21-1, 
stating "[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor."  Patton 12 Vet. App. at 280 (emphasis added).  It 
is medical nexus opinion interpretation of such 
contemporaneous behavior changes that the Court remarked 
would preclude application of the general rule found in 
Moreau.  Furthermore, the examples provided in 38 C.F.R. § 
3.304(f) of indicators of personal assault point to behaviors 
and events at or near the time of occurrence of an assault.  

In this case, mental health professionals had no such 
evidence before them to interpret and there is no such 
evidence to submit to mental health professionals for 
interpretation.  Rather, their opinions are necessarily based 
on nothing more than that they believed the veteran.  
Expertise in psychiatry, psychology, social work, or sexual 
trauma is not expertise in determining the credibility of an 
historical account based simply on the report of an alleged 
victim of personal assault made many years after the fact.  
Ultimately, all evidence favorable to the veteran's claim 
rests solely on that report.  

Further, in this case, the Board has found that the post-
service medical record following service, as a whole, 
provides evidence against this claim, clearly indicating 
problems that began decades after service.  In this regard, 
the veteran's disability retirement in 1992 is found to 
provide particularly negative evidence against this claim. 

The Board finds that the veteran's report of inservice 
personal assaults lacks credibility and is outweighed by the 
lack of any mention of the alleged events until many years 
after separation from service and the absence of any 
behavioral changes during service or, for that matter, for 
many decades after service.  There is no corroborating 
evidence, even under the relaxed evidentiary standards 
applicable to PTSD claims based on personal assault, of the 
alleged inservice stressors.  Therefore, any diagnosis of 
current PTSD is not shown to be the result of the veteran's 
active service.  

Because the preponderance of evidence is against the finding 
that the alleged inservice stressors occurred, the veteran's 
claim for service connection for PTSD must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

The Board now turns to the remaining claims on appeal.  These 
claims are all derivative of her claim for PTSD.  For 
example, in a letter dated in September 2004, the veteran 
stated that her disability could be appropriately termed 
"PTSD Effects on my Disabling Medical Problems: sleep 
impairment, Migraines, Fibromyalgia, Paranoia, Depression, 
Inflammatory colon, Fatigue, Memory impairment, CREST 
syndrome & Sjogren's syndrome."  These are claims limited to 
"secondary service connection" as the veteran has never 
alleged that her physical disabilities have any other 
relationship to her service.  

Service connection may also be granted, on a secondary basis, 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

To establish service connection for a disorder as secondary 
to a service-connected disability, there must be a service-
connected disability.  Because the Board is denying her 
appeal as to service connection for PTSD, there is no legal 
basis for granting the remaining claims on appeal.  
Therefore, as a matter of law, the remaining claims must be 
denied.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claims, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed conditions.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter and enclosure sent to the veteran in May 2004 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Specifically, this 
letter, and an enclosed questionnaire for PTSD based on 
personal assault, provided the veteran with notice as to the 
evidence necessary to substantiate her claim for entitlement 
to service connection for PTSD and to substantiate her claims 
for entitlement to service connection for the other claimed 
disabilities as secondary to PTSD.  This letter also informed 
the veteran of the veteran's and VA's respective duties for 
obtaining evidence and asked her to submit evidence and/or 
information, which would include that in her possession, to 
the AOJ.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the occurrence of the alleged inservice 
stressors has not been verified.  All other claims on appeal 
hinge on the veteran's claim for entitlement to service 
connection for PTSD; which the Board denies.  Hence, the 
second element necessary to trigger VA's duty to afford the 
veteran an examination or obtain a medical opinion, an event 
during service, is lacking in this claim.  For this reason, 
the Board declines to afford the veteran an examination or 
obtain a medical opinion in this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  Also either submitted at the direction of 
the veteran are private treatment records from "J.T.", 
M.D.; "J.D.", M.D.; "S.B.", M.D.; and "M.J.", M.D.  The 
records from Dr. J.D. include clinical notes concerning a 
December 1999 inpatient hospitalization and an operative 
report from an endoscopic retrograde cholangiopancreatography 
performed at Mercy Medical Center in January 2000.  

Also of record are reports from a disability retirement from 
the Public School Retirement System of Missouri and a 
Disability Report on a Social Security Administration Form.  
On that SSA form the veteran listed treatment by the same 
providers listed above.  

All records of treatment identified by the veteran are of 
record.  While VA has a duty to obtain pertinent evidence 
identified by the veteran, including evidence in the 
possession of Federal agencies, VA does not have a duty to 
obtain evidence not pertinent to a claim or duplicates of 
evidence already of record merely because that evidence may 
be in the possession of a Federal agency.  In this case there 
is every indication that all records of treatment for the 
claimed disabilities are already associated with the claims 
file and no indication that any additional relevant evidence 
is in the possession of the SSA.  In such an instance a 
remand would merely expend government resources with no 
benefit flowing to the veteran; such remands are to be 
avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Furthermore, the veteran has repeatedly asserted that she did 
not tell anyone of the alleged inservice assaults until 
approximately November 2002.  The SSA document of record is 
dated in 2000.  Without evidence corroborating her alleged 
inservice stressors, the outcome of this decision, as to all 
of her claims, would remain unchanged.  This is an even more 
compelling reason that any reports in possession of the SSA 
are not pertinent to her claims.  In short, VA has fulfilled 
it duty to obtain evidence pertinent to the veteran's claims.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



ORDER

The appeal is denied as to all issues.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


